department of the treasury internal_revenue_service washington d c date cc dom fs proc number release date uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel from subject assistant chief_counsel field service computation of deficiency_interest on tax_deficiency tax period this field_service_advice responds to your request for advice dated field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend x year year year dollar_figure dollar_figure dollar_figure dollar_figure u v w x issue when does underpayment interest begin to accrue on x’s deficiency in tax for year conclusion on the facts provided underpayment interest on x’s deficiency in tax of dollar_figureu for the year began to accrue on march year the original due_date without extensions of x’s income_tax return for year fact sec_1 on september year x timely filed with extension its form_1120 u s_corporation income_tax return for year on its form_1120 for year x reported an overpayment of dollar_figurev which x elected to have credited against its liability for estimated_tax for year x did not however designate against which installment of estimated_tax the overpayment for year was to be applied thus pursuant to revrul_84_58 1984_1_cb_254 the service credited the overpayment against x's estimated_tax for year as of march year the due_date for x's first installment of estimated_tax for year x’s tax_liability for year was less than the amount of the overpayment applied from year and none of the year overpayment was needed to avoid the addition_to_tax imposed under sec_6655 for failure to pay any estimated_tax due for year dollar_figurew of the overpayment was used to pay x’s tax_liability for year which arose in the fourth quarter of year when there was a sale of an asset which resulted in investment_tax_credit_recapture x elected to have the balance of the overpayment of dollar_figurex credited against its estimated_tax for year according to the facts provided x has never used the balance of the overpayment from year against the estimated_tax for any subsequent year in order to avoid the imposition of the addition_to_tax imposed under sec_6655 for failure to pay estimated_tax as a result of the audit of x’s year the service determined that there was a deficiency of dollar_figureu for that year which has yet to be assessed pending the resolution of this interest issue x contends that interest should never begin to accrue on the subsequently determined deficiency for year since no portion of the year overpayment was ever used to avoid the imposition of the addition_to_tax under sec_6655 for failure to pay estimated_tax law and analysis in general the government is entitled to interest on a deficiency in tax for the period that the tax was due and unpaid sec_6601 588_f2d_342 2d cir if a deficiency in tax is determined after the taxpayer elected to credit a return overpayment against its estimated_tax liability for the next 1the facts recited herein are taken from your request for field_service_advice inasmuch as we have not verified these facts we express no opinion on their accuracy succeeding year interest will begin to accrue on the amount of the deficiency equal to the amount of the return overpayment as of the effective date of the credit elect h_r rep no part i 98th cong 1st sess date see also revrul_88_98 1988_2_cb_356 sec_413 of the tax_reform_act_of_1984 provides that overpayments of tax will be credited against the estimated income_tax for the next succeeding year with full regard to revrul_77_475 1977_2_cb_476 pub_l_no 98_stat_494 revrul_77_475 provides i f an overpayment of income_tax for a taxable_year occurs on or before the due_date of the first installment of estimated_tax for the succeeding taxable_year the overpayment is available for credit against any installment of estimated_tax for such succeeding taxable_year and will be credited in accordance with the taxpayer’s election c b pincite emphasis added accordingly interest on the deficiency in the prior year begins to accrue on the due_date of the installment of estimated_tax for the succeeding taxable_year against which the overpayment was credited in accordance with the taxpayer’s designation h_r rep no part i 98th cong 1st sess date see also revrul_88_98 1988_2_cb_356 pursuant to revrul_84_58 1984_1_cb_254 which modified revrul_77_475 the service generally was crediting a reported overpayment_of_tax against the taxpayer’s first installment of estimated income_tax for the succeeding tax_year unless the taxpayer attached a statement to its return that designated otherwise however in 36_fedclaims_680 the court of federal claims concluded that the assumption behind the default rule in revrul_84_58 was that the taxpayer had underpaid its first installment of estimated_tax for the succeeding tax_year thus a return overpayment will not be deemed to be credited for interest purposes to an installment of estimated_tax due prior to the filing of the prior year’s return if the taxpayer did not designate the particular installment of estimated_tax against which to apply the return overpayment and the installments of estimated_tax due prior to the filing of the prior year’s return were fully paid without the application of the return overpayment 36_fedclaims_680 on date the service acquiesced in the may department stores decision may department stores co v united_states aod cc-1997-008 in the service revoked revrul_77_475 revrul_83_111 1983_ 2_cb_245 however in response to tremendous public criticism and expected congressional action the service promulgated revrul_84_58 1984_1_cb_254 which reinstated and modified revrul_77_475 on date the may department stores action on decision provides that x’s year does not fit within the fact pattern set forth in may department stores because x had full paid all of its installments of estimated_tax for year and therefore did not need any of the return overpayment for year to pay the estimated_tax for year x relies on the holding in sequa v united_states u s dept lexis s d n y date for the proposition that interest on the deficiency for its year should not begin to run because there has been to date no application of the overpayment to any estimated_taxes nor has the overpayment been refunded and only dollar_figurew was used to pay the tax_liability that arose in the fourth quarter of year in connection with the sale of an asset x contends that the service has had the benefit of the overpayment since it was generated in year and therefore no interest can begin to accrue on the subsequently determined deficiency for that year in light of the may department stores decision the service has reconsidered the manner in which interest on a subsequently determined deficiency is computed under sec_6601 when the taxpayer makes an election to apply an overpayment to the succeeding year’s estimated_taxes when a taxpayer elects to apply an overpayment to the succeeding year’s estimated_taxes the overpayment is applied to unpaid installments of estimated_tax due on or after the date s the overpayment arose in the order in which they are required to be paid to avoid an addition_to_tax for failure to pay estimated_tax under sec_6655 with respect to such year however in all cases the overpayment is a payment of the succeeding year’s income_tax_liability no later than the due_date without regard to extensions of the succeeding year’s income_tax return consequently to the extent the overpayment is not needed to satisfy specific installments of estimated_tax for the succeeding year’s estimated_tax interest on the first year’s deficiency begins to run from the original unextended due_date of the succeeding year’s income_tax return see also sequa corp v united_states supra in the instant case no part of the year return overpayment was needed to avoid the addition_to_tax for failure to pay estimated income taxes in year therefore interest on the subsequently determined deficiency for year begins to run from the date on which the return overpayment is applied to the succeeding year’s tax_liability which is the unextended due_date of the succeeding year’s income_tax for deficiency_interest purposes where a taxpayer does not initially designate a reported overpayment to satisfy a particular installment of estimated_tax for the following year and crediting of the return overpayment is not necessary to fully pay an installment of estimated_tax due prior to the filing of the prior year’s return the reported overpayment will not be deemed to be credited to an installment of estimated_tax due prior to the filing of the prior year’s return may department stores co v united_states aod cc-1997-008 date return - march year it is on this date that the year deficiency became both due and unpaid based on the foregoing we recommend that the service calculate the interest due for the underpayment of the assessed tax_deficiency for x’s year from march year if you have any questions please call deborah a butler assistant chief_counsel field service by sara m coe chief procedural branch field service division cc regional_counsel southeast southeast assistant regional_counsel tl
